ﬁlim’teb étates Qtuurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

October 1, 2004
Before
Hon. RICHARD D. CUDAHY, Circuit Judge
Hon. ILANA DIAMOND ROVNER, Circuit Judge

Hon. DIANE P. WOOD, Circuit Judge

FRIENDS OF MILWAUKEE’S RIVERS )
and LAKE MICHIGAN FEDERATION, ) Appeal from the United States
) District Court for the Eastern
Plaintiffs-Appellants, ) District of Wisconsin
)
03-3809 V. ) No. 02 C-0270
)
MILWAUKEE METROPOLITAN SEWERAGE ) Charles N Clevert, Jr., Judge
DISTRICT, )
)
Defendant-Appellee. )
)
ORDER

On consideration of the petition of Defendant-Appellee for rehearing with
suggestion for rehearing en banc ﬁled September 16, 2004, in the above-captioned
case, all of the judges on the panel voted to deny a rehearing, and no member of the
court has voted to hear this case en banc.

Therefore, the petition for rehearing with suggestion for rehearing en banc is
DENIED.

Additionally, the opinion rendered in this case is hereby amended to reﬂect
the following minor addition: In footnote 1, the portion of the second sentence that
reads “the dumping of ‘an unprecedented 4.6 billion gallons of raw sewage’ directly
into Lake Michigan” shall be changed to read “the dumping of ‘an unprecedented

4.6 billion gallons of raw sewage’ (more precisely, rainwater laced with raw sewage)
directly into Lake Michigan.” (Slip Op. At 3 n.1.)